                                             Case 2:19-cv-02225-RFB-BNW Document 46 Filed 03/01/21 Page 1 of 5

                                             ÿ
                                         2   ?@ABÿCDÿECFGAEHÿ?EIDÿ
                                                GJKLMLÿNLOÿGPDÿÿ
                                               QRSSTUSRQÿWRXYRZQ[ÿ\\]ÿ
                                               2ÿ^O_``_abÿcJLdÿeO_KJHÿEf_aJÿÿ
                                             gLhÿiJjLhHÿGJKLMLÿ2ÿ
                                            kJlJmbPnJoÿpqÿ1ÿ
                                             rLsh_t_lJoÿpqÿ1ÿ
                                            ?tL_loÿhuLn_hJvjalLuDsPtÿ
                                            wx
                                             ÿÿÿ yz{|}ÿxÿ||zz{ÿ
                                         
                                                                        ZTÿWSÿYTZWSÿWXWSÿZWRZWÿYRWÿ
                                                                             RÿWSÿZWRZWÿÿTSXXÿ
                                        2                                                        ÿÿÿ
                                        22       r@FGBAEBFÿkDÿEFgFF@HÿLnÿ_nM_K_MfLlHÿ
                                                 ÿ
                                                                                                        BFE?ÿGDÿo21sK11@rN1NGCÿ
                                                                                                        ÿ
                                        2                                     clL_na_``Hÿ                  WZ]Y\XWZTÿXTÿRSRÿWÿ
'()*+ÿ#,,#-.ÿ&!/ÿ0#1$ÿ2"#-ÿ3((ÿ




                                        2                                     ÿ                        SWSTÿÿWXÿÿZSRÿXTÿ
     ÿ!"#$ÿ%%&ÿ
      %!4ÿ5!4$ÿ65ÿ)7'8+ÿÿ




                                                         KDÿ                                                 X\\ÿ]RSWRZX\ÿSX\ZTSÿ
       9:(;<ÿ:7;=7((;ÿ9,!><ÿ
          9:(;<ÿ:7;=8::8ÿ




                                        2       ÿ                                                                              ÿ
                                                 BDÿ@DÿNF@eHÿAGBDHÿLÿGJuÿJOhJÿsPOmPOLa_Pnÿ                       ZWÿRSYSWÿ
                                        2       NF@eÿc?@Ac?@FgÿiFEBgF@HÿAGBDHÿLnÿ ÿ
                                        2       FO_PnLÿsPOmPOLa_PnHÿLnMÿe?Eÿ2ÿabOPfjbÿ2Hÿ ÿ
                                                 ÿ                                                      ÿ
                                        2                                      eJ`JnMLnahDÿ            ÿ
                                        2                                                              ÿ
                                                 ÿ                                                     ÿ
                                        2     ÿÿ
                                              ÿ clL_na_``ÿrOLns_hsLÿELlLLOÿpclL_na_``qÿLnMÿeJ`JnMLnahÿBDÿ@DÿNLOMHÿAnsDÿLnMÿNLOMÿcJO_mbJOLlÿ
                                        2      iLhsflLOHÿAnsDÿpeJ`JnMLnahÿLnMÿsPllJsa_KJlÿu_abÿabJÿclL_na_``HÿabJÿcLOa_JhqHÿmfOhfLnaÿaPÿrJMDÿ@Dÿ
                                              B_KDÿcDÿpsqÿLnMÿpMqÿLnMÿg@ÿAFÿ12HÿOJhmJsàfllÿOJfJhaÿabLaÿab_hÿBPfOaÿaJtmPOLO_lÿhaLÿM_hsPKJOÿ
                                           LnMÿLllÿmOJaO_LlÿMJLMl_nJhHÿLhÿhJaÿ`POabÿ_nÿabJÿOJK_hJMÿe_hsPKJOÿclL_nÿpedaDÿqÿfna_lÿÿ¡¢[ÿ¡£¡¤ÿ
                                           ub_lJÿabJÿcLOa_Jhÿ̀_nLl_JÿhJaalJtJnaDÿAnÿhfmmPOaÿabJOJP`HÿabJÿcLOa_JhÿhaLaJÿLhÿ̀PllPuhoÿÿ
                                                      2Dÿ FhÿmOJK_PfhlÿOJmPOaJMHÿabJÿcLOa_JhÿOJLsbJMÿLÿjlP¥LlÿhJaalJtJnaÿ_nÿmO_ns_mlJÿP`ÿab_hÿLnMÿ
                                           PabJOÿsLhJhÿ_nKPlK_njÿNLOMÿAn`JO_POÿiJnLÿBLKLÿ`_laJOhÿabLaÿbLKJÿ¥JJnÿ`_lJMÿLsOPhhÿabJÿnLa_PnHÿLnMÿLÿ
                                              hJaalJtJnaÿLjOJJtJnaÿ_hÿ_nÿmlLsJDÿkbJÿcLOa_JhÿbLKJÿ¥JJnÿuPOd_njÿM_l_jJnalÿLnMÿ_nÿjPPMÿ`L_abÿaPÿ
                                              `_nLl_JÿLllÿaJOthÿLnMÿmLtJnahÿmfOhfLnaÿaPÿabLaÿhJaalJtJnaDÿ

                                             345678ÿ      ÿ
                                                                                              1ÿ2ÿ1ÿ
                                             Case 2:19-cv-02225-RFB-BNW Document 46 Filed 03/01/21 Page 2 of 5

                                             ÿ
                                                    2?ÿ @ABÿCDEFGBHÿEBIJEFÿFADFÿFABKÿLJMFGMNBÿFJÿOJEPÿQGRGSBMFRKÿFJODEQÿTGMDRGUGMSÿFABÿ
                                         2   HBFFRBVBMFÿWKÿOJEPGMSÿFJÿJWFDGMÿEBRBDHBHÿDMQÿEBHJRXBÿRGBMHYÿWNFÿQNBÿFJÿLJVIRBZGFKÿDMQÿXJRNVBYÿFABKÿ
                                            DMFGLGIDFBÿFADFÿLJVIRBFGJMÿJTÿFABÿHBFFRBVBMFÿIEJLBHHÿOGRRÿFDPBÿDIIEJZGVDFBRKÿÿQDKH?ÿ[LLJEQGMSRKYÿ
                                            FABÿCDEFGBHÿEB\NBHFÿDÿ1QDKÿBZFBMHGJMÿJTÿFABÿHFDKÿGMÿFAGHÿVDFFBE?ÿ
                                                    ?ÿ @ABÿCDEFGBHÿDEBÿODGFGMSÿJMÿTGMDRÿIDIBEOJEPÿTEJVÿFAGHÿCRDGMFGTTÿDMQÿVDMKÿJFABEHYÿFJÿ
                                            LJVIRBFBÿFABÿHBFFRBVBMFÿIEJLBHH?ÿ
                                                    ?ÿ ]BGFABEÿIDEFKÿOGRRÿWBÿIEB^NQGLBQÿWKÿFAGHÿBZFBMHGJMÿDMQÿFAGHÿOGRRÿIEBXBMFÿNMMBLBHHDEKÿ
                                            BZIBMQGFNEBHÿJTÿFABÿCDEFGBHÿDMQÿJTÿ^NQGLGDRÿEBHJNELBH?ÿ
                                                    ?ÿ [LLJEQGMSRKYÿFABÿCDEFGBHÿEB\NBHFÿFADFÿFAGHÿ_JNEFÿGHHNBÿDMÿJEQBEÿHFDKGMSÿQGHLJXBEKÿDMQÿ
                                           IEBFEGDRÿQBDQRGMBHÿNMFGRÿ`abcÿefgÿeheiÿFJÿDRRJOÿFABÿCDEFGBHÿFJÿTGMDRGUBÿHBFFRBVBMF?ÿ@AGHÿOGRRÿIEBXBMFÿ
                                           NMMBLBHHDEKÿBZIBMQGFNEBHÿJTÿFABÿCDEFGBHÿDMQÿ^NQGLGDRÿEBHJNELBH?ÿÿ
                                        2           ?ÿ [ÿQGHFEGLFÿLJNEFÿADHÿWEJDQÿQGHLEBFGJMÿJXBEÿIEBFEGDRÿQGHLJXBEKÿENRGMSH?ÿÿjklmnokpqrsÿuvÿ
'()*+ÿ#,,#-.ÿ&!/ÿ0#1$ÿ2"#-ÿ3((ÿ




                                           wkxyyozYÿ2ÿ{?|?ÿYÿÿ}~ÿlokpÿsxÿonÿrlpokÿuvÿxzÿÿ?QÿYÿ1ÿ
     ÿ!"#$ÿ%%&ÿ
      %!4ÿ5!4$ÿ65ÿ)7'8+ÿÿ
       9:(;<ÿ:7;=7((;ÿ9,!><ÿ
          9:(;<ÿ:7;=8::8ÿ




                                           }FAÿ_GE?ÿ2~ÿklsÿxzÿzvÿuvÿvÿoÿonÿlyxzÿnkxklyxzÿÿxkqjozpxyxozxzÿ
                                           rzkÿzvÿÿ?Qÿ2Yÿÿ}FAÿ_GE?ÿ2~ÿÿlsoÿjooÿuvÿlkykxpÿlÿjovÿÿ?2Qÿ2Yÿ
                                           ÿ}FAÿ_GE?ÿ~ÿ}[ÿQGHFEGLFÿLJNEFÿVNHFÿWBÿTEBBÿFJÿNHBÿDMQÿLJMFEJRÿIEBFEGDRÿIEJLBQNEBÿGMÿTNEFABEDMLBÿ
                                           JTÿFABÿJEQBERKÿDQVGMGHFEDFGJMÿJTÿ^NHFGLB?~?ÿ
                                                   ?ÿ {MQBEÿBQBEDRÿNRBHÿJTÿ_GXGRÿCEJLBQNEBÿ2}L~ÿDMQÿ2}Q~YÿDÿLJNEFÿVDKÿRGVGFÿFABÿHLJIBÿ
                                           JTÿQGHLJXBEKÿJEÿLJMFEJRÿGFHÿHB\NBMLB?ÿÿwkxyyozYÿ2ÿ{?|?ÿDFÿ?ÿÿ[RFAJNSAÿHBFFRBVBMFÿMBSJFGDFGJMHÿQJÿ
                                        2   MJFÿDNFJVDFGLDRRKÿBZLNHBÿDÿIDEFKÿTEJVÿGFHÿQGHLJXBEKÿJWRGSDFGJMHYÿFABÿIDEFGBHÿLDMÿHBBPÿDÿHFDKÿIEGJEÿFJÿ
                                        2   FABÿLNFJTTÿQDFB?ÿÿonoÿuvÿlzqvÿxnÿzvÿjovÿÿ?Qÿ2Yÿ22ÿ}FAÿ_GE?ÿ~ÿÿlsoÿxxylÿ
                                        22   lssÿnnxÿovÿuvÿwlzÿzÿjokvÿÿ?2QÿYÿÿ}FAÿ_GE?ÿ~ÿ}TGMQGMSÿFADFÿDÿFEGDRÿ
                                        2   ^NQSBHÿQBLGHGJMÿFJÿLNEFDGRÿQGHLJXBEKÿGHÿSEDMFBQÿSEBDFÿQBTBEBMLBYÿDMQÿMJFGMSÿFADFÿFABÿQGHLJXBEKÿADQÿ
                                        2   WBBMÿINHABQÿWDLPÿDÿMNVWBEÿJTÿFGVBHÿWBLDNHBÿJTÿIBMQGMSÿHBFFRBVBMFÿMBSJFGDFGJMH~?ÿ
                                        2           ?ÿ DLGRGFDFGMSÿFABÿBTTJEFHÿJTÿIDEFGBHÿFJÿEBHJRXBÿFABGEÿQGHINFBHÿOBGSAHÿGMÿTDXJEÿJTÿSEDMFGMSÿ
                                        2   DÿHFDK?ÿÿMÿjokÿuvÿompYÿ2¡1LX11¢_£1]¢¤Yÿ2ÿ{?|?ÿ¥GHF?ÿ¦§¨|ÿ2YÿDFÿ©21ÿ}¥?ÿ]BX?ÿ
                                        2   ¢NRKÿYÿ2~YÿFABÿIDEFGBHÿEB\NBHFBQÿDÿ1QDKÿHFDKÿFJÿTDLGRGFDFBÿJMSJGMSÿHBFFRBVBMFÿMBSJFGDFGJMHÿDMQÿ
                                        2   IBEVGFÿFABVÿFJÿVBQGDFBÿSRJWDRÿHBFFRBVBMF?ÿÿ@ABÿ_JNEFÿSEDMFBQÿFABÿHFDKYÿTGMQGMSÿFABÿIDEFGBHÿOJNRQÿWBÿ
                                             345678ÿ      ÿ
                                                                                              1ÿ2ÿ1ÿ
                                             Case 2:19-cv-02225-RFB-BNW Document 46 Filed 03/01/21 Page 3 of 5

                                             ÿ
                                            ?@ABCDEFADÿEGÿ@AHCE@ADÿIJÿKJLAÿGJ@MN@DÿMEIOÿDEPFJLA@QÿNIÿIONIÿIEKAÿNRDÿNÿPINQÿMJCSDÿ?JIARIENSSQÿ
                                            ?@ALARIÿNRÿCRRAFAPPN@QÿFJK?SEFNIEJRÿERÿIOAÿFNPATÿÿUVTÿNIÿW2TÿÿXA@AYÿIOAÿZN@IEAPÿONLAÿ@ANFOADÿNÿ
                                         2   PAIISAKARIÿERÿ?@ERFE?SATÿ
                                                    Tÿ [OAÿZN@IEAPÿN\@AAÿIONIÿIOAÿ@ASEAGÿPJC\OIÿOA@AERÿEPÿRAFAPPN@QÿIJÿONRDSAÿIOAÿFNPAÿERÿIOAÿ
                                            KJPIÿAFJRJKEFNSÿGNPOEJRÿNRDÿIJÿARPC@AÿIONIÿIOAÿ]JC@I^PÿIEKAÿNRDÿ@APJC@FAPÿN@AÿRJIÿA_?ARDADÿJRÿNÿ
                                            KNIIA@ÿIONIÿKNQÿRJIÿ@AKNERÿJRÿEIPÿDJF`AIYÿQAIÿMESSÿNSSJMÿPCGGEFEARIÿIEKAÿIJÿGERNSEaAÿPAIISAKARIÿERÿIOEPÿ
                                            KNIIA@Tÿÿÿÿ
                                            bÿbÿbÿ
                                            bÿbÿbÿ
                                           bÿbÿbÿ
                                           bÿbÿbÿ
                                           bÿbÿbÿ
'()*+ÿ#,,#-.ÿ&!/ÿ0#1$ÿ2"#-ÿ3((ÿ




                                        2   bÿbÿbÿ
     ÿ!"#$ÿ%%&ÿ
      %!4ÿ5!4$ÿ65ÿ)7'8+ÿÿ
       9:(;<ÿ:7;=7((;ÿ9,!><ÿ
          9:(;<ÿ:7;=8::8ÿ




                                           bÿbÿbÿ
                                           bÿbÿbÿ
                                           bÿbÿbÿ
                                           bÿbÿbÿ
                                           bÿbÿbÿ
                                           bÿbÿbÿ
                                           bÿbÿbÿ
                                           bÿbÿbÿ
                                           bÿbÿbÿ
                                        2   bÿbÿbÿ
                                           bÿbÿbÿ
                                           bÿbÿbÿ
                                           bÿbÿbÿ
                                           bÿbÿbÿ
                                           bÿbÿbÿ
                                             345678ÿ      ÿ
                                                                                             1ÿ2ÿ1ÿ
                                             Case 2:19-cv-02225-RFB-BNW Document 46 Filed 03/01/21 Page 4 of 5

                                             ÿ
                                                    ?@ABACDBAEÿFGHIJKILLÿHJMÿNOLOJMHJKPÿQOPROSKLTGGUÿQOVTOPKÿKWOÿXYTQKZPÿHRRQY[HGÿYLÿKWIPÿ
                                            PKIRTGHKIYJÿKYÿPKHUÿMIPSY[OQUÿHJMÿHGGÿRQOKQIHGÿMOHMGIJOPÿTJKIGÿ\]^_ÿabcÿadaeÿKYÿHGGYfÿKWOÿFHQKIOPÿKYÿ
                                            LIJHGIgOÿPOKKGOhOJKiÿÿ
                                         2           jkÿjlÿlDÿlkjmnopkAqrÿÿ
                                                    sOPROSKLTGGUÿPTthIKKOMÿKWIPÿKWÿMHUÿYLÿuOtQTHQUÿiÿ
                                                     ÿ
                                              qpojvDwkAÿBnAxÿlkDooABcÿoomÿ ÿ yBAAwxAByÿkBpnBjycÿoomÿÿ
                                                                                                                    ÿ
                                                                                                                     ÿ
                                              zU{ÿ|}|ÿÿÿÿ                                           ÿ zU{ÿ|}|ÿÿÿ}ÿ
                                               ÿ ssÿ                      Ni  ÿszE         ÿ
                                                                                                      i ÿ     ÿ ÿ s°           Xÿ  ±i ÿQ±°     Eÿiÿ
                                                        Xÿ     zÿ
                                                          PÿÿJ          2  
                                                                  iÿuIOGTOPOEQÿYXÿ ÿ
                                                                                   HÿKiEÿKOiÿÿÿ                 O   [  H M HÿzH
                                                                                                                           TIK2OÿÿQ     ÿ
                                                                                                                                               Y iÿ      2
                                                                                                                                          IÿLLIKWÿFOH²ÿNQI[Oÿÿ
                                                       Y
                                                          OGORIGW{ÿYJQOO{ÿ2MQGHÿfGGR1iSY2hÿ ÿ                  H  PÿJ³O   
                                                                                                                                        HPEÿKO[HSMYHhÿ
                                                                                                                                                       ÿÿ
                                                     hH
                                                       ÿzQIHJÿOKKGOPEÿPViÿ                                                P fH     IP O      GHfi
                                                                                                                            ÿ£¤¥¦§¨©ÿª¤«ÿ́¨ª¨¦µ­¦¯§ÿ
                                                      O   [HMHÿzHQÿÿvDBBj   Yiÿ2lÿÿ
'()*+ÿ#,,#-.ÿ&!/ÿ0#1$ÿ2"#-ÿ3((ÿ




                                                       wAkkoAl
     ÿ!"#$ÿ%%&ÿ
      %!4ÿ5!4$ÿ65ÿ)7'8+ÿÿ
       9:(;<ÿ:7;=7((;ÿ9,!><ÿ




                                                         ¡O
                                                           JMÿOH   GGJOEQÿIO
                                                                               HÿNQ  IM[HOÿEÿKOiÿ2ÿÿ
          9:(;<ÿ:7;=8::8ÿ




                                        2              O         Q PY            [ H
                                                        tÿQIGHOJRWYJJOOKK{GÿOPhYQÿ2QIP2iS1Yhÿ
                                                                                                   ÿ
                                        
                                                    ÿ£¤¥¦§¨©ÿª¤«ÿ¬©­®¦¯®ªªÿ
                                                    ÿ
                                                                                                           jkÿjlÿlDÿDBqABAqrÿ
                                                                                                           ÿ
                                                                                                             ¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶ÿ
                                                                                                           zsNÿ±·sÿ
                                                                                                             JIKOMÿKHKOPÿ̧HIPKQHKOÿ¹TMOÿ
                                                                                                           ÿ
                                                                                                             NHKOMÿKWIPÿ¶¶¶¶ÿYLÿ¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶ÿiÿ
                                           ÿ                                                  ÿ
                                                                                            DATED this 1st day of March, 2021.
                                        2
                                        
                                        
                                        
                                        
                                             345678ÿ       ÿ
                                                                                                  1ÿ2ÿ1ÿ
                                             Case 2:19-cv-02225-RFB-BNW Document 46 Filed 03/01/21 Page 5 of 5

                                             ÿ
                                                                                ?@ABCDC?EB@ÿGDÿH@AIC?@ÿ
                                                    JÿKLMLNOÿPLMQRSOÿQKTQÿUVÿDWXYZ[Y\ÿ]^_ÿ]`]abÿJÿPTcdLeÿQKLÿSUMLfURVfÿeUPcgLVQÿQUÿNLÿ
                                            LhLPQMUVRPThhOÿSRhLeÿiRQKÿQKLÿjhLMkÿUSÿQKLÿjUcMQÿcdRVfÿQKLÿjlmnjoÿdOdQLgbÿiKRPKÿiRhhÿdLVeÿ
                                            VUQRSRPTQRUVÿUSÿdcPKÿSRhRVfÿQUÿQKLÿjlmnjoÿpTMQRPRpTVQdÿMLfRdQLMLeÿQUÿMLPLRqLÿdcPKÿdLMqRPLrÿ
                                         2   ÿ
                                                                                                               stsÿvwxyz{x|}~~ÿytÿ
                                                                                                    VÿLgphUOLLÿUSÿnn nÿJbÿÿ
                                             ÿÿ
                                            ÿ
                                         
                                        
                                        
                                        
'()*+ÿ#,,#-.ÿ&!/ÿ0#1$ÿ2"#-ÿ3((ÿ




                                        
     ÿ!"#$ÿ%%&ÿ
      %!4ÿ5!4$ÿ65ÿ)7'8+ÿÿ
       9:(;<ÿ:7;=7((;ÿ9,!><ÿ
          9:(;<ÿ:7;=8::8ÿ




                                        
                                        2
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        2
                                        
                                        
                                        
                                             345678ÿ    ÿ
                                                                                        1ÿ2ÿ1ÿ
